Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record discloses the following:

“a first substrate having a first front face;
the first plurality of light sources, wherein each of the first plurality of light sources is mounted to the first substrate and wherein at least a portion of each of the first plurality of light sources is disposed in front of the first front face;
the first plurality of light detectors, wherein each of the first plurality of light detectors is mounted to the first substrate, and wherein at least a portion of each of the first plurality of light detectors is disposed in front of the first front face;
a first polymer pad shaped and dimensioned to sit in front of the first front face, the first polymer pad having a first plurality of light source openings shaped and dimensioned to accommodate
at least a portion of each of the first plurality of light sources disposed in front of the first front face and having a first plurality of light detector openings shaped and dimensioned to accommodate at least a portion of each of the first plurality of light detectors disposed in front of the first front face, the first polymer pad having a first front surface shaped and dimensioned for contacting a person's skin;
the first plurality of electrical conductors that (a) convey electrical signals that drive the first plurality of light sources and (b) convey electrical signals representative of the light detected by the first plurality of light detectors, wherein each of the first plurality of light sources is aimed in a forward direction with respect to the first front surface of the first polymer pad, and wherein each of the first plurality of light detectors is aimed to detect light arriving from in front of the first front surface of the first polymer pad;
the second module comprises:
a second substrate having a second front face;
the second plurality of light sources, wherein each of the second plurality of light sources is mounted to the second substrate and wherein at least a portion of each of the second plurality of light sources is disposed in front of the second front face;
the second plurality of light detectors, wherein each of the second plurality of light detectors is mounted to the second substrate, and wherein at least a portion of each of the second plurality of light detectors is disposed in front of the second front face;
a second polymer pad shaped and dimensioned to sit in front of the second front face, the second polymer pad having a second plurality of light source openings shaped and dimensioned to accommodate at least a portion of each of the second plurality of light sources disposed in front of the second front face and having a second plurality of light detector openings shaped and dimensioned to accommodate at least a portion of each of the second plurality of light detectors disposed in front of the
second front face, the second polymer pad having a second front surface shaped and dimensioned for contacting a person's skin; and the second plurality of electrical conductors that (a) convey electrical signals that drive the second plurality of light sources and (b) convey electrical signals representative of the light detected by the second plurality of light detectors,
wherein each of the second plurality of light sources is aimed in a forward direction with respect to the second front surface of the second polymer pad, and wherein each of the second plurality of light detectors is aimed to detect light arriving from in front of the second front surface of the second polymer pad”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793